Citation Nr: 0705705	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-11 079	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left hand. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right hand.  

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot.  

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant served on active duty from June 1964 to June 
1966 and July 1967 to June 1985.  

This case was originally referred to the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma.    

FINDING OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, notification was received from the appellant that 
a withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


